Exhibit 99.1 NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES ANNUAL GENERAL MEETING VOTING RESULTS Edmonton, Alberta, May 19, 2015 - North American Energy Partners Inc. (“NAEP” or the “Company”) (TSX/NYSE: NOA) today announced the results of its Annual General Meeting of Shareholders held on May 13, 2015. Shareholders voted and approved the appointment of KPMG LLP as the independent auditors of the Company and election of directors of the Company.Shareholders also voted their approval of unallocated options under the share option plan. The following seven nominees were elected as directors of the Company to hold office until the next annual meeting of shareholders of the Company, or until their successors are elected or appointed. The results of the vote were as follows: Nominee Number of Votes For Percentage of Votes For Martin R. Ferron 99.74% Ronald A. McIntosh 91.76% William C. Oehmig 80.02% Allen R. Sello 91.75% Jay W. Thornton 91.86% K. Rick Turner 92.55% Bryan Pinney 92.58% About the Company North American Energy Partners Inc. (www.nacg.ca) is the premier provider of heavy construction and mining services in Western Canada. For more than 50 years, NAEP has provided services to large oil, natural gas and resource companies, with a principal focus on the Canadian Oil Sands. The Company maintains one of the largest independently owned equipment fleets in the region. For further information, please contact: David Brunetta, CMA Director, Investor Relations North American Energy Partners Inc. Office: (780) 969-5574 Email: dbrunetta@nacg.ca Since 1953•Heavy Construction & Mining Suite 300, 18817 Stony Plain RoadEdmonton, AlbertaT5S 0C2CanadaPhone 780.960.7171Fax 780.969.5599 www.nacg.ca
